 

CONSULTING AGREEMENT

This Consulting Agreement (the "Agreement") is entered into as of this 15th day
of November, 2010 (the "Effective Date"), by and between Roth Kline, Inc. a
Delaware corporation with offices at 1327 Ocean Avenue suite M, Santa Monica,
California 90401 (or the "Company") and Michael Contarino, an individual at
400-Main Street, Salem, New Hampshire ("Consultant") (together the "Parties").

WHEREAS, Consultant possesses certain skills and expertise;

WHEREAS, Company wishes to retain the services of Consultant on the terms and
conditions set forth below, and

WHEREAS, Consultant is willing to provide services to the Company, on the terms
and conditions set forth below,

NOW, THEREFORE, the parties agree as follows:

1.                  Services.  Consultant will perform the services set forth on
Exhibit A, or as amended by mutual written agreement.  It is agreed and
understood that the nature and manner of services provided hereunder shall be
within Consultant’s area of professional expertise and/or historical experience.

(a)                Direction.  Consultant shall be directed by and shall report
to Michael Redmond or his successor.

(b)               Start Date.  Consultant's consulting obligations to Company
shall begin on November 15, 2010

(c)                Term.  This Agreement shall commence on the Start Date and,
unless earlier terminated in accordance with Section 15, shall continue up to
and including May 15, 2012 (the "Term").  The Term can be automatically extended
in three month increments upon mutual agreement by the Parties. Any extension
shall be in writing.

2.                  Method of Performance.  The Consultant shall determine the
method, details, and means of performing and fulfilling his or her duties
hereunder.

3.                  Other Employment.  The Company acknowledges and agrees that
Consultant may assume other commitments, and has ongoing or intends to obtain
engagements outside of Consultant's work for Company during the Term ("Other
Engagements"); provided that Consultant fully complies with the confidentiality
obligations contained in Section 9.  Consultant shall reasonably notify Company
of any Other Engagements, which may pose a conflict of interest, it being
understood that such notice shall allow Company sufficient basis to proceed in
accordance with Section 15(b)(2), below. 

4.                  Status as Independent Contractor; Nature of Relationship. 
It is agreed and understood that the Consultant is an independent contractor and
will not act as an agent nor shall he or she be deemed an employee of Consultant
for the purposes of any employee benefit programs, income tax withholding, FICA
taxes, unemployment benefits, and worker’s compensation insurance, or
otherwise.  Consultant shall not enter into any agreement or incur any
obligations on Company’s behalf, or commit Company in any manner without
Company’s prior written consent.

{00188175. }                                                            

 

--------------------------------------------------------------------------------

 

 

5.                  Resources.  Consultant shall provide such tools and
facilities as Consultant may deem necessary in the performance of Consultant's
duties hereunder.  Upon Consultant's reasonable request, the Company shall
provide such incidental resources to Consultant as the Company in its discretion
believes may be warranted. 

6.                  Compensation.  It is agreed and understood, that subject to
the Term and performance and under Section 1, the Consultant shall be paid as
set forth in Exhibit A. Consultant shall be solely responsible for and agrees
that he or she will in a timely fashion pay all federal, state and other taxes
on the amounts set forth in this Section. Company will pay Consultant a fee of
_________ to be paid to Consultant on a monthly basis.  The Consultant will
receive, as part of his compensation, one hundred and fifty thousand (150,000)
options with a twenty-five ($.25) cent strike price vesting quarterly over 18
months.  

7.                  Expenses.   Consultant will be reimbursed for the reasonable
expenses Consultant incurs directly in connection with services provided under
this Agreement, following the submission of documentation evidencing and
confirming such expenses.

8.                  Compliance with all Laws.  Consultant agrees that in the
course of providing his services to the Company, he or she will not engage in
any practice or commit any acts in violation of any federal, state or local law
or ordinance.

9.                  Non-Disclosure Obligations.

(a)                Definition of "Information."  “Information” shall mean
materials, data, or information in any form, whether written, oral, digital, or
otherwise, provided by or obtained from Company, Company's agents, or Company's
contractors in connection with the Consultant's engagement by Company. 
Technical or business information of a third person furnished or disclosed to
the Consultant under this Agreement shall constitute Information of Company
unless otherwise specifically indicated in writing.

(b)               Confidential Information.  For purposes of this Agreement, the
term "Confidential Information" shall mean Information regarding Company's
business including, but not limited to, Information regarding diagnostic and
medical device products,  processing and manufacturing capabilities, copyrighted
or patentable subject matter, research, development, innovations, inventions,
designs, technology, improvements, trade secrets, business affairs and finances,
customers, employees, operations, facilities, consumer markets, products,
capacities, systems, procedures, security practices, data formats, and business
methodologies. 

(c)                Consultant's Obligations.  All Confidential Information
relating to or obtained from Company by the Consultant shall be maintained in
confidence by the Consultant, and the Consultant shall use best efforts to
protect and safeguard the Confidential Information.

--------------------------------------------------------------------------------

 

 

(d)               Use of Confidential Information.  Without Company's prior
written approval, the Consultant: (a) shall not use Confidential Information
directly or indirectly for any purpose except in connection with the services
the Consultant performs on behalf of Company; and (b) shall not disclose, sell,
assign, transfer, share or lease Confidential Information of Company, or make
such Confidential Information available to, or make it available for the use or
benefit of, any third party.

(e)                Exceptions to Confidentiality Obligations.  The obligations
of this Agreement shall not apply to Confidential Information which the
Consultant shall demonstrate, by clear and convincing evidence:


1.                  IS OR BECOMES PUBLICLY AVAILABLE (OTHER THAN THROUGH
UNAUTHORIZED DISCLOSURE UNDER THIS AGREEMENT);


2.                  IS ALREADY KNOWN BY THE CONSULTANT WITHOUT AN OBLIGATION OF
CONFIDENTIALITY PRIOR TO THE DISCLOSURE THEREOF BY COMPANY, AS EVIDENCED BY THE
CONSULTANT'S WRITTEN RECORDS, MAINTAINED IN THE ORDINARY COURSE, EXISTING BEFORE
THE FIRST DATE OF CONSULTANT'S ENGAGEMENT WITH COMPANY; OR


3.                  IS RIGHTFULLY RECEIVED BY THE CONSULTANT FROM A THIRD PARTY
FREE OF ANY OBLIGATION OF CONFIDENTIALITY.

10.              Former Engagement Information.  The Consultant shall not,
during the Consultant's engagement with the Company, improperly use or disclose
any proprietary information or trade secrets of any former employer, hiring
party, or other person or entity with which the Consultant has an agreement or
duty to keep in confidence, if any, and shall not bring onto the premises of the
Company any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person, hiring party, or entity.

11.              Court or Agency Order.  In the event the Consultant receives a
subpoena or order of a court or administrative body requesting disclosure of
Company’s Confidential Information, the Consultant agrees (a) that, as promptly
as possible after learning of such disclosure obligation and before making such
disclosure, the Consultant shall notify Company of such obligation to make such
disclosure, to allow Company an opportunity to object to such disclosure or to
obtain a protective order or other appropriate relief; (b) that the Consultant
shall provide such cooperation and assistance, at Company's expense, as Company
may reasonably request in any effort by Company to obtain such relief; and (c)
that the Consultant shall take all appropriate steps to limit the amount and
scope of Confidential Information so disclosed and to protect its
confidentiality.

12.              Non-Solicitation.  The Consultant agrees not to solicit or
encourage employees of Consultant to work for a Competitor during the Term, and
for a period of one year after expiration of the Term. "Competitor" means any
person or organization, including the Consultant him or herself, engaged in, or
about to become engaged in, research on or the acquisition, development,
production, distribution, marketing or providing of a Competing Product. 
"Competing Product" means any product, process, or service of any person or
organization other than the Company, in existence or under development, which
both (A) is identical to, substantially the same as, or an adequate substitute
for any product, process, or service of the Company, in existence or under
development, on which the Consultant works during the Term or about which the
Consultant acquires Confidential Information, and (B) is (or could reasonably be
anticipated to be) marketed or distributed in such a manner and in such a
geographic area as to actually compete with such product, process or service of
the Company.

--------------------------------------------------------------------------------

 

 

13.              Inventions.  For purposes of this Agreement, the term
"Inventions" shall mean any and all inventions, original works of authorship,
developments, concepts, improvements, or trade secrets (whether or not
patentable or registrable under copyright or similar laws) which relate to the
business of the Company and which the Consultant either (i) solely or jointly
conceives, develops, or reduces to practice during Company time, at the
Company's direction, or using Company equipment or resources; or (ii) solely or
jointly conceives, develops, or reduces to practice based on Company
Confidential Information.  The Consultant will promptly make full written
disclosure of Inventions to the Company and will hold such Inventions in trust
for the sole right and benefit of the Company.  The Consultant hereby assigns to
the Company all the Consultant's right, title and interest in and to
Inventions.  Without limiting the foregoing, the Consultant further acknowledges
that all Inventions (x) which are original works of authorship; (y) which are
made by the Consultant (solely or jointly with others) within the scope of the
Consultant's engagement hereunder; and (z) which are protectable by copyright,
shall be deemed, to the extent applicable, “works made for hire,” as that term
is defined in the United States Copyright Act.  It is agreed and understood that
Consultant inventions, original works of authorship, developments, concepts,
improvements, or trade secrets (whether or not patentable or registrable under
copyright or similar laws) which do not qualify as "Inventions" hereunder shall
not be subject to this Section 13. 

14.              Patent and Copyright Registration.  The Consultant agrees to
assist the Company, or its designee, at the Company’s expense, in every
reasonable way to secure the Company’s rights in the Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto and the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Company shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto.

15.              Termination.  This Agreement may be terminated without
liability as follows:

(a)                For Cause.  If either Party is in material breach, the
non-breaching party may terminate this Agreement upon providing the breaching
party (a) with written notice, specifying the breach, and (b) with a ten (10)
day opportunity to cure, commencing upon the effective date of such notice.

--------------------------------------------------------------------------------

 

 

 

16.              Survival.  The following provisions shall survive the
expiration or termination of this Agreement:  Sections the applicable part of 6
(success fee) 9, 11, 12, 14, and 17.

17.              Return of Property.  Consultant expressly agrees that upon
completion of his or her consulting services under this Agreement, or at any
time prior to that time upon request of the Company, Consultant will return to
the Company all property of the Company obtained or received by Consultant
during the Term of this Agreement including, but not limited to, any and all
files, computers, computer equipment, software, diskettes or other storage
media, documents, papers, records, notes, agenda, memoranda, plans, calendars
and other books and records of any kind and nature whatsoever containing
information concerning the Company or its customers or operations. 

18.              No Oral Modification.  This Agreement may not be changed
orally, and no modification, amendment, or waiver of any provision contained in
this Agreement, or any future representation, promise, or condition in
connection with the subject matter of this Agreement shall be binding upon any
party hereto, unless made in writing and signed by such party.

19.              Entire Agreement.  This Agreement contains the entire agreement
between the Parties and supersedes any and all previous agreements of any kind
whatsoever between them, whether written or oral, and all prior and
contemporaneous discussions and negotiations have been and are merged and
integrated into, and are superseded by, this Agreement.  This is an integrated
document.

20.              Severability.  In the event that any provision of this
Agreement or the application thereof should be held to be void, voidable,
unlawful or, for any reason, unenforceable, the remaining portion and
application shall remain in full force and effect, and to that end the
provisions of this Agreement are declared to be severable.

21.              Governing Law.  This Agreement is made and entered into, and
shall be subject to, governed by, and interpreted in accordance with the laws of
the Commonwealth of Massachusetts and shall be fully enforceable in the courts
of that state, without regard to principles of conflict of laws.  The Parties
(i) agree that any suit, action or other legal proceeding arising out of this
Agreement may be brought in the United States District Court for the District of
Massachusetts, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Suffolk County,
Massachusetts; (ii) consent to the jurisdiction of any such court; and
(iii) waive any objection which they may have to the laying of venue in any such
court.  The Parties also consent to the service of process, pleadings, notices
or other papers by regular mail, addressed to the party to be served, postage
prepaid, and registered or certified with return receipt requested.

22.              Notices.  All notices, requests, consents, approvals and other
communications required or permitted under this Agreement ("Notices") shall be
in writing and shall be delivered to the addresses listed above, by mail, by
hand, or by facsimile transmission, unless otherwise provided in this
Agreement.  Such Notices shall be effective (i) if sent by mail, three business
days after mailing; (ii) if sent by hand, on the date of delivery; and (iii) if
sent by facsimile, on the date indicated on the facsimile confirmation.  Any
party may change its address or facsimile number for notification purposes by
giving all of the individuals and entities noted above notice, in accordance
with the notice provisions set forth in this Section, of the new address or
facsimile number and the date upon which it will become effective.

--------------------------------------------------------------------------------

 

 

23.              No Assignment.  Neither this Agreement nor any portion hereof
is assignable. 

24.              Counterparts.  This Agreement may be executed in counterparts,
and each counterpart, when executed, shall have the effect of a signed original.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by the undersigned duly authorized persons as of the day and year above stated.

Company Name, INC.

 

 

By: /s/ Michael Redmond

Name: Michael Redmond

Title:   CEO

 

 

 

CONSULTANT

 

 

/s/ Michael Contarino

Michael Contarino

--------------------------------------------------------------------------------

 

 

 

EXHIBIT “A”

 

CONSULTANT SERVICES

AND

PAYMENT SCHEDULE

 

 

 

 

 

 

 

PAYMENT SHEDULE

 

1.         Monthly Cash Compensation.     The Consultant shall receive
$______per month for (X) days of services per month.  Payment shall be made on
the fifth (5th) of each month for a period of eighteen (18) months.

 

2.         Stock Compensation.         The Consultant shall receive Options to
purchase common shares of the Company as part of the Company’s Employee Stock
Option Plan.  The Consultant shall receive a total of one hundred and fifty
thousand (150,000) options with a strike price of twenty-five ($.25) cents per
share.  The options will vest quarterly over a period of eighteen (18) months.

 

--------------------------------------------------------------------------------

 